Citation Nr: 1400399	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran had requested a videoconference hearing as part of his appeal.  However, he did not appear for the hearing scheduled in December 2013, and he has not provided a reason for not appearing and has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based on these findings, she diagnosed bilateral hearing loss and tinnitus.  However, her opinions regarding the etiologies of these conditions are not adequate, and a supplemental opinion is required.

With respect to tinnitus, she stated that the etiology was due to something other than noise exposure in the military.  However, no further explanation was provided. 

With respect to hearing loss, she stated that audiological evaluations from January 1978 and October 1979 were within normal limits, and therefore hearing loss was not due to noise exposure in service.  However, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, this opinion is not adequate.

As the claim is being remanded for a supplemental VA opinion, the Veteran's most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from March 2009 through the present and associate them with the claims file.

2.  Return the Veteran's claims file and a copy of this remand to the audiologist who provided the August 2010 VA examination.  If this audiologist is not available then the claims file and this remand should be forwarded to another audiologist.  The audiologist must indicate in the report that the claims file was reviewed.

The VA audiologist must provide an opinion as to whether the Veteran's hearing loss at least as likely as not (50 percent or greater probability) had its onset during service, or is otherwise related to service.

In rendering this opinion, the audiologist is advised that the Veteran is not precluded from establishing service connection based solely on his hearing was within normal limits at time of separation from service.  Rather, a hearing loss disability diagnosed after service may be service connected if the evidence nonetheless shows it is related to his service and not, instead, other causes (intercurrent causes).  If, however, in the examiner's opinion there is no basis for "delayed onset" hearing loss, then provide the medical authority for this conclusion.

The VA audiologist must also provide an opinion as to whether the Veteran's tinnitus at least as likely as not (50 percent or greater probability) had its onset during service, or is otherwise related to service.

The audiologist must provide a complete explanation for all opinions, with references to specific findings in the record, scientific evidence or medical principles considered in reaching these opinions.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the supplemental report does not include adequate responses to the specific opinions requested, it must be returned to the providing audiologist for corrective action.

4.  Finally, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If any benefit sought is denied, provide the Veteran a supplemental statement of the case (SSOC) and an appropriate period of time for response.  Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


